Citation Nr: 0807498	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-44 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to September 23, 2004, 
and in excess of 70 percent after September 23, 2004.

2.  Entitlement to an effective date earlier than September 
23, 2004, for a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2003 and 
October 2004 by the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the May 2003 rating decision established 
service connection for PTSD effective from September 10, 
2002, with a 30 percent disability rating.  In October 2004, 
an increased 70 percent disability rating and TDIU were 
established effective from September 23, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his initial service connection claim in 
November 2002.  The Board finds that as this case must be 
remanded for additional development any remedial notice 
required as result of the decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008), should 
be provided.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, in a September 23, 2004, VA examiantion report 
R.V., PhD., provided diagnoses of PTSD, moderate major 
depressive disorder secondary to PTSD, and alcohol dependence 
in early remission secondary to PTSD.  A global assessment of 
functioning (GAF) score of 45 was provided which the examiner 
stated represented serious symptoms.  It was also noted that 
the veteran was unable to work and that even if he had a job 
he would have a great deal of difficulty because of his 
depression and extreme anger.  The examiner, however, 
provided no opinion as to when the veteran's PTSD symptoms 
became serious or rendered him unemployable.  It is 
significant to note that the examiner had previously examined 
the veteran on April 17, 2003, and assigned a GAF of 55; 
however, in the most recent report of September 2004, the 
examiner apparently transposed the reported GAF score at the 
time of that earlier examination as 45.  A similar error was 
noted in reporting the GAF score of a July 29, 2004, VA 
outpatient psychiatric service report.  In light of this 
inconsistency, the Board finds further development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  This 
includes notification (1) that to 
substantiate his claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The veteran's claims file should be 
returned to the September 2004 VA 
examiner (or to an appropriate specialist 
if the examiner is unavailable) for 
clarification of the provided opinion as 
to the nature and extent of the service-
connected PTSD.  The examiner should 
reconcile the September 2004 report of 
prior GAF scores of 45 on April 17, 2003, 
and July 29, 2004, with the medical 
evidence of record and, to the extent 
possible, identify any date prior to 
September 23, 2004, on which the 
veteran's PTSD symptoms may have been 
shown to increase in severity or to have 
rendered him unemployable.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



